Citation Nr: 0608672	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for renal kidney 
disease.

3.  Entitlement to service connection for brain damage.    

4.  Entitlement to service connection for a heart condition.   

5.  Entitlement to service connection for a bilateral knee 
condition, and 

6.  Entitlement to service connection for residuals of 
calcaneal stress fracture.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel 
INTRODUCTION

The veteran had active military service from June 1974 to 
February 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for diabetes 
mellitus.  In September 2003, the veteran testified before 
the undersigned Acting Veterans Law Judge at a Board hearing 
at the RO.  The Board remanded this case in June 2004 for 
additional development, which subsequently was accomplished; 
thus, this case is properly before the Board.

Therefore, the issues of service connection for renal kidney 
disease, brain damage, a heart condition, a bilateral knee 
condition, and residuals of calcaneal stress fracture are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant does not have diabetes mellitus as a result of 
his service.
CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated by service, 
nor may diabetes mellitus be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran seeks service connection for diabetes mellitus.  
He testified in the September 2003 Board hearing that he 
recalled experiencing extreme thirst upon discharge from 
service and that he was diagnosed with diabetes a couple of 
months later.  He thus contends that his current diabetes 
mellitus is directly related to his service, entitling him to 
disability compensation.  He stated that he was treated for 
diabetes shortly after service by Dr. Nardi, who was 
deceased, and whose records were now with Dr. Fleming.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d). In 
addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service medical records are negative for any findings 
related to diabetes mellitus.  A November 1974 record shows 
complaints of bronchial pneumonia.  

As for the post-service medical evidence, a September 2000 
statement from Kevin M. Fleming, M.D., shows that Dr. Fleming 
stated that he had been treating the veteran since 1986.  He 
stated that the veteran "has had insulin dependent diabetes 
since shortly after his discharge from the military back in 
the 1970's," that it is causally related to his service, and 
that "the stress induced from his military service lead 
[sic] to his disabilities."  In a July 2001 statement, Dr. 
Fleming stated that the veteran was started on oral 
hypoglycemic agents for Type II diabetes within one month 
after discharge.  He repeated his assertion that the 
veteran's diabetes was related to his service.  In a December 
2001 statement, Dr. Fleming stated that he desired to clarify 
his earlier (September 2000) statement.  He essentially 
asserted that patients with a genetic predisposition to 
diabetes can have their diabetes expressed after a time of 
physical or mental stress.  He stated that the veteran had 
bacterial pneumonia during service, and that the veteran's 
diabetes was discovered "shortly after" his discharge.  He 
further stated that the veteran's pneumonia during service 
caused him to express his genetic predisposition to diabetes, 
caused him to be hyperglycemic, and that had he not had 
pneumonia during service his diabetes would have been delayed 
if expressed at all.  

VA medical records dated between March 2001 and September 
2004, show treatment for disorders that included diabetes, 
and that the veteran reported that he had first developed 
diabetes within one month after service.

A March 2001 VA examination report contains an impression of 
insulin-dependent diabetes mellitus.  

A March 2002 VA examination report shows that the examiner 
stated that it was as likely as not that the veteran had a 
pathologic process leading to diabetes mellitus during 
service, or even prior to service.  The examiner noted that 
the veteran had been hospitalized for pneumonia in service, 
and stated that although the presentation of type I diabetes 
mellitus was acute, the pathophysiology was such that it took 
a few years to develop prior to its emergence.  The examiner 
stated that he did not review any military records.  

In November 2004, the Board remanded the claim and requested 
additional development, to include obtaining "Authorizations 
and Consent to Release Information" (VA Form 21-4142) 
(hereinafter "releases") from the veteran for his treatment 
records of two private physicians, specifically, Dr. Fleming, 
and a physician identified as "Dr. Schutta."  In June 2004, 
the RO sent the veteran a letter and requested that he 
complete the release forms.  The veteran did not reply.  In 
November 2004, the AMC sent the veteran a follow-up letter.  
The veteran failed to reply.  

In November 2004, the veteran was afforded a VA examination.  
The examiner stated, in essence, that diabetes was not shown 
in service, nor was it manifest to a compensable degree 
within one year of discharge.  The examiner noted the 
following: the veteran had been unable to provide medical 
treatment reports for the period shortly after service.  
"Frankly symptomatic diabetes" did not start in military 
service.  If service connection was warranted for 
"asymptomatic preclinical diabetes" during service, then it 
would be more likely than not that the March 2002 VA 
examiner's opinion was correct.  The examiner addressed Dr. 
Fleming's assertion (that had the veteran not had pneumonia 
during service his diabetes would have been "delayed if 
expressed at all"), stating:

That assertion makes little sense to this 
examiner as bacterial infections 
precipitate diabetes at the time of acute 
infection and not several months later, 
and, furthermore, the claimant was 
destined to have diabetes whether or not 
he ever had bacterial pneumonia.  Most 
type I diabetics have a long presymptomic 
state, in which the beta cell function 
decreased; and it was not until the beta 
cell function had decreased by some 80 to 
90 percent of normal that the patient 
presents as frank diabetes.  More than 
likely, the claimant falls into this 
category and if initial onset of the 
diabetes, one is talking about this 
preclinical phase then the argument can 
be made that the claimant's diabetes 
starts during the military service or 
even before.  There is a small percentage 
of type I diabetics whose diabetes occurs 
abruptly so that when they present, the 
glycated hemoglobins are normal as 
opposed to the majority of type I 
diabetics who when they present the 
glycated hemoglobins are abnormal and the 
claimant could very well have been in 
this group of abrupt onset diabetics 
which would clearly have taken him out of 
the initial onset during military service 
category.     

The Board finds that the preponderance of the evidence is 
against the claim.  In particular, the Board finds that the 
November 2004 VA examination report is highly probative 
evidence which shows that the veteran does not have diabetes 
mellitus as a result of his service.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  This report is the most recent examination 
report of record.  In this report, the examiner stated that 
he had reviewed the claims files.  He provided a detailed 
account of the veteran's medical history, and he indicated 
that he had reviewed Dr. Fleming's statements.  In this 
regard, he stated that his opinion was nonpersuasive, 
specifically, he stated that it made "little sense."  He 
explained that bacterial infections precipitate diabetes at 
the time of acute infection and not several months later, and 
that the veteran was destined to have diabetes whether or not 
he ever had bacterial pneumonia.  He further noted that he 
had reviewed the March 2002 VA examiner's opinion, and stated 
that it would be more likely than not that it was correct, 
but only if service connection was warranted for 
"asymptomatic preclinical diabetes" during service.  
However, service connection for "asymptomatic preclinical" 
diabetes would be contrary to 38 U.S.C.A. § 1110.  See e.g., 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that the 
term "disability" as used in 38 U.S.C.A. § 1110 refers to 
impairment of earning capacity).  

In reaching this decision, the Board has considered Dr. 
Fleming's statements, and the March 2002 VA examination 
report.  As an initial matter, the probative value of this 
evidence is greatly decreased by the fact that neither one of 
these physicians indicated that they reviewed the veteran's 
claims file, or any other detailed and reliable medical 
history.  The Board further notes that Dr. Fleming stated 
that he did not begin treating the veteran until 1986.  This 
is approximately 11 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  To the extent that Dr. Fleming stated 
that the veteran has had treatment for diabetes since shortly 
after his discharge, he did not provide the basis for this 
statement.  As previously noted, on two occasions the veteran 
was invited to submit releases for records that may be 
relevant to this time period.  However, he did not respond.  
As for the March 2002 VA examination report, as noted in the 
previous paragraph, the examiner appears not to have 
understood the applicable standard for service connection.  
As a final matter, the evidence is insufficient to show that 
diabetes mellitus was manifest to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  In this regard, Dr. Fleming's statements have been 
assigned reduced probative value, and although a number of 
medical reports show that the veteran reported a history of 
diabetes dating back to within a month of service, this is 
"by history" only.  Furthermore, the November 2004 VA 
examiner noted the veteran's inability to produce treatment 
records "from his early years post military service," and 
he essentially endorsed the RO's conclusion in the May 2002 
statement of the case, i.e., that diabetes is not shown to 
have been manifested to a compensable degree within one year 
of separation from service.  In summary, the Board finds that 
the evidence in favor of the claim is outweighed by the 
evidence against the claim.  The Board therefore finds that 
the claim must be denied.  

Although the veteran has asserted that his diabetes mellitus 
is related to his service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   Thus, while the Board 
has considered the veteran's lay assertions, they are not 
confirmed by any evidence contemporaneous to the veteran's 
service.    

In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine; but as the evidence is not 
equally balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.




II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in May 
2001 and November 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claim.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the August 2005 SSOC.  

As the May 2001 VCAA notice came prior to the initial 
adjudication, the timing of the notice complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters did not provide the 
appellant with notice of the potential disability ratings for 
diabetes mellitus, or laws regarding an effective date for 
any grant of service connection.  However, since the claim 
for service connection for diabetes is denied, as discussed 
below, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because the content requirements of a 
VCAA notice have been met, any error in not providing a 
single notice to the appellant covering all content 
requirements was harmless.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).
 
The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations for the disability in issue.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.


REMAND

In November 2001, the RO denied service connection claims for 
renal kidney disease, brain damage, a heart condition, a 
bilateral knee condition, and residuals of calcaneal stress 
fracture.  In April 2002, a statement was received from the 
veteran in which he expressed disagreement with the denial of 
all of his compensation claims.  This is considered a timely 
notice of disagreement with the entire November 2001 rating 
decision.  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his representative.  38 C.F.R. § 19.26 (2005) 
(emphasis added).  Since a notice of disagreement has been 
submitted with respect to these issues, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).    

Accordingly, the case is REMANDED for the following action:

1.  The AMC must issue the veteran a 
statement of the case (SOC) on the 
issues of service connection for renal 
kidney disease, brain damage, a heart 
condition, a bilateral knee condition, 
and residuals of calcaneal stress 
fracture.  The veteran must be advised 
of the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2005).

2.  Should the veteran file a timely 
substantive appeal the AMC should 
readjudicate the claims based on the 
evidence already of record and any other 
development that is deemed appropriate 
in accordance with the duty to assist 
under the provisions of the VCAA, 
including the additional elements 
required under Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. March 3, 2006), specifically degree 
of a disability rating and effective 
date of the award of benefits.  If any 
claimed benefits are denied, the AMC 
should issue a supplemental statement of 
the case (SSOC) and provide the veteran 
a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


